Citation Nr: 9925895	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-33 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of overpayment of improved disability 
pension benefits in the calculated amount of $17,236.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from October 1942 to May 
1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's failure to notify VA of receipt of gambling 
winnings and income from his wife's employment in 1991, 1992, 
and 1993 concurrently with receipt of his VA pension benefits 
beginning in February 1991 constitutes a willful failure to 
disclose a material fact with the intent to retain 
eligibility for improved disability pension benefits.


CONCLUSION OF LAW

The appellant's actions leading to an overpayment of improved 
disability pension benefits constituted misrepresentation of 
a material fact, precluding further consideration of waiver 
of the overpayment.  38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. § 1.965(b)(1) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
The appellant was awarded improved disability pension 
benefits in February 1987, to include additional pension 
benefits for his dependent spouse.  Enclosed with the award 
notice letter was a VA Form 21-8768 which contained 
information concerning the appellant's rights to receive 
improved pension benefits, including notice of his obligation 
to promptly notify VA of any income or net worth changes.  
The appellant was again reminded of this obligation by award 
continuation letters issued in July 1988, March 1990, March 
1991, November 1991, March 1992, March 1993, and February 
1994.  His pension award was continued based on information 
he provided on Eligibility Verification Reports (EVRs) filed 
in February 1988, February 1989, February 1990, February and 
March 1991, March 1992, March 1993, and February 1994.  In 
the reports filed between 1988 and 1993, the appellant 
specifically reported that he received no income for himself 
and his wife other than his VA pension and their Social 
Security benefits for the aforementioned yearly reporting 
periods.  Only in the February 1994 EVR did he report for the 
first time that his wife earned $1,000 in employment wages 
between March 1, 1993 and February 28, 1994, and that she 
would earn $400 in wages for the period March 1, 1994 to 
February 28, 1995.  This information was provided after the 
RO sent him a letter indicating that VA intended to verify 
his income reported in his EVRs with information reported to 
the Internal Revenue Service for the year of 1990.

Thereafter, in July 1994, the record reflects that the RO was 
notified via its income verification matching program that 
the appellant received $1,394 in gambling winnings from the 
Maryland jockey club in 1991, and that his wife had been 
employed by Service America Corp. between 1991 and 1993 and 
earned wages totaling $2,436.55 in 1991, $2,742.74 in 1992, 
and $3,022.01 in 1993.  Acting on this information, the RO 
sent the appellant a letter in July 1994 informing him that 
it proposed to terminate his pension award based on excess 
income.  He was given 60 days to submit evidence showing that 
the aforementioned gambling winnings and employment 
information for his wife was incorrect.  In response, the 
appellant filed a Statement in Support of Claim dated in July 
1994 explaining that he only received $400 of the 
aforementioned gambling winnings.  However, after the RO sent 
him a letter in August 1994 asking him to verify who he 
shared his winnings with (to explain why he only got $400 of 
the reported $1,394 in winnings), he replied in August 1994 
by stating that he did not know who the person he shared the 
winnings with and therefore, could not provide any statement 
to verify his claim.  He did not submit any information 
regarding the income received by his wife in 1991-93.  As no 
other pertinent information was received, the appellant's 
pension award was terminated by award action in September 
1994, effective from February 1, 1991, creating an 
overpayment of $17,236.

A detailed audit of the appellant's account was completed in 
November 1994 and furnished to him; the audit disclosed 
amounts paid ($17,236) and due ($0.00 based on the excessive 
income described above) from February 1991 to September 1994.  
His unreimbursed medical expenses were taken into account in 
the adjustment of his pension benefits.  As there is nothing 
in the record which reflects any inaccuracies in the amount 
of the overpayment established via the aforementioned audit, 
another audit of this overpayment as recently requested by 
the appellant's representative in the informal hearing 
presentation of July 1991 is not deemed necessary.

In a December 1994 decision, the Committee denied the 
appellant's request for waiver.  The Board observes that the 
Committee determined that the evidence of record showed that 
the appellant committed bad faith by, in essence, willfully 
failing to report his receipt of his gambling winnings and 
wife's income for the period between 1991 and 1993.  
Accordingly, the Committee stated that it could not consider 
his request for waiver of the assessed overpayment under the 
standards of equity and good conscience.

The record reflects that the appellant suffered a stroke in 
October 1994, and has been a patient in a nursing home in the 
state of Pennsylvania ever since.  Although it appears that 
he is now incapacitated (his wife now has general power of 
attorney over his affairs), there is no evidence which shows 
that he was incapacitated during the relevant time period in 
question (between 1991 and 1993) when he signed and filed his 
EVRs reflecting that he had no other income besides his VA 
pension and he and his wife's Social Security benefits.

Analysis

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a) (1998).

However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (1998).  
In other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded by operation of law.  38 
U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

Similarly, to establish fraud or misrepresentation, it must 
be determined that there was a willful misrepresentation of a 
material fact, or the willful failure to disclose a material 
fact, with the intent of obtaining or retaining, or assisting 
an individual to obtain or retain, eligibility for VA 
benefits.  It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the knowledge 
that such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.

It is the opinion of the Board that the appellant's failure 
to notify the RO of his receipt of gambling winnings in 1991 
and income from his wife's employment for the years 1991 to 
1993 is deemed to be representative of a willful failure to 
disclose a material fact, with the intent to retain 
eligibility for VA improved pension benefits.  The evidence 
of record discloses that the appellant was awarded improved 
pension benefits 1987 and, during the entire period in which 
he was in receipt of these benefits, he was advised on 
multiple occasions to promptly notify the VA of any changes 
in his income or net worth.  However, as alluded to above, he 
received income from the above-cited sources for the years 
1991 to 1993 that he never reported until the RO notified him 
in July 1994 that it received income verification matching 
information showing otherwise.  He never affirmatively 
disclosed the information concerning this income despite 
filing multiple EVRs between 1990 and 1993, all of which 
reflected that he and his wife had no income other than his 
pension award and Social Security benefits.  He reported for 
the first time income from employment wages earned by his 
wife on his 1994 EVR, but even this information (reported as 
$1,000 earned between March 1993 and February 1994) was 
misrepresented because the wages statement filed by her 
employer showed that she grossed over $2,200 between March 
and December 1993.

In the Board's view, the willful nature of his 
misrepresentation of income reported for the years 1991 to 
1993 is further demonstrated by the fact that the income 
reported on the 1994 EVR was supplied only after he was 
informed by the RO in 1993 that VA was going to verify his 
reported income by matching procedures with the Internal 
Revenue Service.  On this point, this misrepresentation 
appears willful in nature because his EVRs filed between 1990 
and 1993, all of which contained his representation that he 
had no employment income from any sources, were not filed 
under threat that they might be subject to income 
verification matching.  Hence, only after such a threat was 
relayed to the appellant did he attempt to report income from 
his wife's employment.  On these facts, the Board finds that 
the misrepresentations of income on these EVRs was willful in 
nature.  Regarding his gambling winnings, the record reflects 
that he never provided any information on EVRs or other 
documents concerning his receipt of same for the year 1991.  
His failure to notify the RO of the gambling and employment 
income directly contravenes the reporting requirements set 
forth under 38 C.F.R. § 3.660 (1998).

It is not shown that the appellant lacked capacity or was 
otherwise unaware of his responsibility to provide timely and 
accurate information concerning his income in connection with 
his receipt of VA improved pension benefits for the time 
period in question.  As mentioned above, he did not become 
incapacitated until suffering a stroke in October 1994.

On the basis of above, the Board concludes that the appellant 
failed to disclose a material fact concerning income and 
gambling winnings received for the years 1991 through 1993.  
As explained above, absent an explanation for these 
omissions, his failure to do so was willful in nature and 
shows an intent to obtain and retain eligibility for VA 
benefits under false pretenses.  The appellant was on notice 
of his obligation to notify the RO of his income or net worth 
at the time he was awarded VA improved pension benefits in 
1987.  He was reminded of this obligation on several 
occasions thereafter, but he evidently chose to ignore this 
obligation by failing to disclose his wife's employment 
income and his gambling winnings for the years 1991-93.  He 
has offered no explanation on appeal concerning his failure 
to disclose these facts and thus, the Board concludes that 
his failure to disclose was willful in nature.  The fact that 
his income received from these sources represented a 
"material" fact is not in doubt; VA pension awards are 
based on the difference between countable annual income and 
the maximum annual rate for a given reporting period.  Thus, 
there can be no mistaking that he was well aware that his 
total family income or net worth could potentially impact his 
receipt of these benefits.

Accordingly, further consideration of the appellant's waiver 
claim under the standard of equity and good conscience, which 
would include the element of financial hardship claimed on 
appeal, is legally barred by statute.  38 U.S.C.A. § 5302(c) 
(West 1991).


ORDER

Waiver of an overpayment of improved disability pension 
benefits in the amount of $17,236 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

